        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 1 of 13. PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 BERNARD STARR                                     )         CASE NO.
 8561 Whipporwill Road                             )
 Ravenna, Ohio 44266                               )         JUDGE:
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )         COMPLAINT FOR DAMAGES
                                                   )         AND REINSTATEMENT
 CARDINAL LOGISTICS MANAGEMENT                     )
 CORPORATION                                       )         JURY DEMAND ENDORSED
 1885 Cornerstone Parkway                          )         HEREIN
 Twinsburg, Ohio 44087                             )
                                                   )
        Serve also:                                )
        Cardinal Logistics Management              )
        Corporation                                )
        c/o CT Corporation System                  )
        4400 Easton Commons Way                    )
        Suite 125                                  )
        Columbus, Ohio 43219                       )
                                                   )
                                Defendant.         )

       Plaintiff, Bernard Starr, by and through undersigned counsel, as his Complaint against the

Defendant, states and avers the following:

                                              PARTIES

1. Starr is a resident of the city of Ravenna, county of Portage, state of Ohio.

2. Cardinal Logistics Management Corporation (“Cardinal”) is a foreign corporation that

   operated a business located at 1885 Cornerstone Parkway, Twinsburg, Ohio 44087.

3. Cardinal was at all times hereinafter mentioned an employer within the meaning of 29 U.S.C.

   § 631 et seq.

4. Cardinal was at all times hereinafter mentioned an employer within the meaning of R.C.

   § 4112.01 et seq.
        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 2 of 13. PageID #: 2




                                   JURISDICTION & VENUE

5. This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 in that

   Starr is alleging federal law claims under 29 U.S.C. § 621 et seq.

6. All material events alleged in this Complaint occurred in Summit County.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

8. Within 300 days of the conduct alleged below, Starr filed a Charge of Discrimination with the

   Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-02877 against

   Cardinal.

9. On January 11, 2021, the EEOC issued and mailed a Notice of Right to Sue letter regarding

   Starr’s EEOC Charge of Discrimination.

10. Starr has received a Notice of Right to Sue letter from the EEOC, in accordance with 42 U.S.C.

   2000e-5(f)(1), which is attached hereto as Exhibit 1.

11. Starr has properly exhausted his administrative remedies pursuant to 29 C.F.R.

   § 1614.407(b).

12. Starr filed this Complaint within 90 days of receiving the Notice of Right to Sue letter.

                                                 FACTS

13. Starr had a heart stent surgically implanted in 1995.

14. Per the Department of Transportation (“DOT”) regulations, Starr needed to pass a heart stress

   test every two years to be cleared to drive with his CDL.

15. Starr’s condition constitutes a physical impairment.

16. Starr’s condition substantially impairs one or more of his major life functions, including

   working.

17. As a result of suffering from a heart stent, Starr is disabled.



                                                  .2
         Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 3 of 13. PageID #: 3




18. Alternatively, Cardinal perceived Starr to be disabled.

19. Despite any real or perceived disability, Starr was capable of performing his essential job

    functions with or without reasonable accommodation(s).

20. Starr initially worked for O’Reilly Auto Enterprises LLC (“O’Reilly”) in or around April 2017.

21. O’Reilly employed Starr as a CDL truck driver.

22. Cardinal took over the freight delivery driving service for O’Reilly on or around November 2,

    2019.

23. During the transition, Cardinal took over Starr’s employment.

24. Cardinal had the authority to terminate Starr’s employment.

25. Cardinal had the authority to set Starr’s rate of pay.

26. Cardinal controlled all material aspects of Starr’s employment, such as hours worked and

    duties performed.

27. Starr had a strong history of performance with Cardinal.

28. Starr consistently received pay raises.

29. Starr did not have any history of meaningful discipline.

30. Clint Gallaspie was Starr’s immediate supervisor.

31. Cardinal employed Gallaspie as a terminal supervisor.

32. During all material events asserted herein, Gallaspie has and/or had authority to hire, fire,

    and/or discipline employees.

33. Gallaspie did not participate in the decision to hire Starr.

34. During his employment with Cardinal, Starr was the oldest CDL truck driver.

35. As of the date of Starr’s separation of employment from Cardinal, Starr was 78 years old.

36. On multiple occasions, Gallaspie asked Starr when he planned to retire.



                                                    .3
         Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 4 of 13. PageID #: 4




37. Gallaspie asked Starr about his retirement plans because of Starr’s age.

38. Gallaspie treated Starr differently than other similarly-situated employees because of his age.

39. Gallaspie did not ask significantly younger employees about their retirement plans.

40. Starr went to the DOT physician in August 2020 for his annual physical.

41. The DOT physician scheduled Starr for his stress test to be held on or around September 25, 2020

    (“September Stress Test”).

42. Starr notified Gallaspie of the September Stress Test.

43. When Starr notified Gallaspie of the September Stress Test, it was the first time Gallaspie was put

    on notice of Starr’s heart condition.

44. When Starr notified Gallaspie of the September Stress Test, it was the first time Cardinal was put

    on notice of Starr’s heart condition.

45. Starr drove in a truck where a camera would activate if he slammed on the brakes.

46. On or around September 16, 2020, a Jeep cut in front of Starr’s truck and caused Starr to slam on

    the brakes of his truck (“Near Miss Incident”).

47. In response to the Near Miss Incident, Gallaspie accused Starr of using his cell phone while driving

    in violation of Cardinal’s cell phone policy.

48. Gallaspie provided Starr with a copy of Cardinal’s cell phone policy and required him to sign it on

    September 16, 2020.

49. The next day, Gallaspie required Starr to sign a Final Written Warning for violating Cardinal’s cell

    phone policy based upon the Near Miss Incident.

50. Gallaspie told Starr that the Final Written Warning would fall off his record after a year.

51. Upon information and belief, Gallaspie did not issue discipline to significantly younger employees

    for violating Cardinal’s cell phone policy.



                                                    .4
         Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 5 of 13. PageID #: 5




52. Upon information and belief, Gallaspie did not jump to issuing a final written warning to

    significantly younger employees for violating Cardinal’s cell phone policy.

53. The next day, on September 18, 2020, Cardinal terminated Starr’s employment.

54. Cardinal’s reason for terminating Starr was pretextual.

55. At the time of termination, Starr was qualified to perform all essential job duties.

56. At the time of termination, Starr was adequately performing all essential job duties.

57. Cardinal terminated Starr’s employment because of his age.

58. Cardinal terminated Starr’s employment because of his disability.

59. Alternatively, Cardinal terminated Starr’s employment because of his perceived disability.

60. Cardinal terminated Starr’s employment with the intent to hire a significantly younger employee.

61. Cardinal terminated Starr’s employment with the intent to hire a non-disabled employee.

62. Alternatively, Cardinal terminated Starr’s employment with the intent to hire an employee it did

    not perceive to be disabled.

63. Cardinal’s termination of Starr’s employment permitted the retention and/or hiring of individual(s)

    who were significantly younger than Starr and/or not belonging to a protected class due to age.

64. Cardinal’s termination of Starr’s employment permitted the retention and/or hiring of individual(s)

    who were not disabled.

65. Cardinal’s termination of Starr’s employment permitted the retention and/or hiring of individual(s)

    who Cardinal did not perceive to be disabled.

66. Upon information and belief, Defendant has a progressive disciplinary policy (“Progressive

    Discipline Policy”).

67. Defendant has used Progressive Discipline Policy when disciplining employees under the age

    of 40.



                                                    .5
        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 6 of 13. PageID #: 6




68. Defendant has used Progressive Discipline Policy when disciplining non-disabled employees.

69. Defendant has used Progressive Discipline Policy when disciplining employees it did not

   perceive to be disabled.

70. Under Progressive Discipline Policy, Starr had not received any meaningful discipline.

71. Under Progressive Discipline Policy, Starr had not received any verbal warnings for Cardinal

   cell phone policy.

72. Under Progressive Discipline Policy, Starr had not received any written warnings for Cardinal

   cell phone policy.

73. Under Progressive Discipline Policy, Starr had not been suspended for Cardinal cell phone

   policy.

74. Defendant skipped steps under the Progressive Discipline Policy when it terminated Starr’s

   employment.

75. Skipping steps under the Progressive Discipline Policy is an adverse employment action.

76. Skipping steps under the Progressive Discipline Policy is an adverse action.

77. Defendant intentionally skipped steps under the Progressive Discipline Policy when it

   terminated Starr’s employment.

78. Defendant willfully made the decision to skip steps under the Progressive Discipline Policy

   when they terminated Starr’s employment.

79. Terminating Starr’s employment was an adverse employment action.

80. Terminating Starr’s employment was an adverse action.

81. Defendant intentionally terminated Starr’s employment.

82. Defendant willfully made the decision to terminate Starr’s employment.




                                                .6
        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 7 of 13. PageID #: 7




83. Defendant terminated Starr’s employment in violation of its Progressive Discipline Policy due

   to Starr’s disability.

84. Defendant terminated Starr’s employment in violation of its Progressive Discipline Policy due

   to Starr’s perceived disability.

85. Defendant terminated Starr’s employment in violation of its Progressive Discipline Policy due

   to Starr’s age.

86. As a direct and proximate result of Defendant’s conduct, Starr has suffered and will continue

   to suffer damages.

87. As a result of being discriminated against on the basis of his age, Starr suffered emotional

   distress.

88. As a result of being discriminated against on the basis of his disability, Starr suffered emotional

   distress.

89. Alternatively, as a result of being discriminated against on the basis of his perceived disability,

   Starr suffered emotional distress.

        COUNT I: AGE DISCRIMINATION IN VIOLATION OF 29 U.S.C §621 et seq.

90. Starr restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

91. Starr was 78 years old at the time Cardinal terminated his employment.

92. At all times relevant, Starr was a member of a statutorily protected class under the Age

   Discrimination Act (“ADEA”) 29 U.S.C. § 631 et seq.

93. Cardinal treated Starr differently from other similarly situated employees based on his age.

94. Starr was fully qualified for his position with Cardinal.

95. Cardinal treated Starr less favorably than similarly-situated, significantly younger employees.



                                                  .7
          Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 8 of 13. PageID #: 8




 96. Cardinal treated Starr less favorably than similarly-situated, significantly younger employees

     because of his age.

 97. On multiple occasions, Gallaspie asked Starr when he planned to retire.

 98. Gallaspie asked Starr about his retirement plans because he was older.

 99. Gallaspie did not ask significantly younger employees about their retirement plans.

100. Gallaspie gave Starr a Final Written Warning for violating Cardinal’s cell phone policy.

101. Gallaspie had not given Starr a verbal warning for violating Cardinal’s cell phone policy.

102. Gallaspie had not given Starr any prior written warnings for violating Cardinal’s cell phone

     policy.

103. Upon information and belief, Gallaspie had not given significantly younger employees any

     discipline for violating Cardinal’s cell phone policy.

104. Gallaspie skipped steps in Cardinal’s Progressive Discipline Policy when he gave Starr a Final

     Written Warning for violating Cardinal’s cell phone policy.

105. Gallaspie did not skip steps in Cardinal’s Progressive Discipline Policy when he disciplined

     significantly younger employees.

106. Gallaspie skipped steps in Cardinal’s Progressive Discipline Policy when he disciplined Starr

     due to his age.

107. 29 U.S.C. § 621 et seq. provides that it is an unlawful discriminatory practice for an employer

     to discriminate against an employee on the basis of that employee’s age.

108. Cardinal violated 29 U.S.C. § 621 et seq. by applying employment policies in a disparate manner

     based on an employee’s age.

109. Cardinal violated 29 U.S.C. § 621 et seq. by applying disciplinary policies in a disparate manner

     based on an employee’s age.



                                                  .8
          Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 9 of 13. PageID #: 9




110. Starr, at age 78, was a member of a statutorily-protected class under 29. U.S.C. § 621 et seq. at

     the time he was terminated from his employment with Cardinal.

111. Starr was terminated from his employment on or around September 18, 2020.

112. Cardinal terminated Starr’s employment because of Starr’s age.

113. Cardinal violated 29 U.S.C. §621 et seq. by discriminating against and terminating Starr based

     on his age.

114. Upon information and belief, Starr’s position was filled by person(s) outside of Starr’s

     protected class under 29 U.S.C. § 621 et. seq.

115. Cardinal’s termination of Starr’s employment permitted the retention and/or hiring of

     individual(s) who were significantly younger than Starr.

116. As a direct and proximate cause of Cardinal’s wrongful conduct, Starr has suffered and will

     continue to suffer damages.

   COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. 4112.01 et seq.

117. Starr restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

118. Starr suffers from a heart stent.

119. Starr’s condition constituted a physical impairment.

120. Starr’s condition substantially impaired one or more of his major life activities including

     working.

121. As a result of suffering from a heart stent, Starr is disabled.

122. Alternatively, Cardinal perceived Starr as being disabled.

123. Despite any real or perceived disabling condition, Starr was capable of performing his essential

     job functions with or without reasonable accommodation(s).



                                                    .9
        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 10 of 13. PageID #: 10




124. Cardinal treated Starr differently than other similarly-situated employees based on his

     disabling condition.

125. Cardinal treated Starr differently than other similarly-situated employees based on his

     perceived disabling condition.

126. Gallaspie gave Starr a Final Written Warning for violating Cardinal’s cell phone policy.

127. Gallaspie had not given Starr a verbal warning for violating Cardinal’s cell phone policy.

128. Gallaspie had not given Starr any prior written warnings for violating Cardinal’s cell phone

     policy.

129. Upon information and belief, Gallaspie had not given non-disabled employees any discipline

     for violating Cardinal’s cell phone policy.

130. Alternatively, upon information and belief, Gallaspie had not given employees he did not

     perceive to be disabled discipline for violating Cardinal’s cell phone policy.

131. Gallaspie skipped steps in Cardinal’s Progressive Discipline Policy when he gave Starr a Final

     Written Warning for violating Cardinal’s cell phone policy.

132. Gallaspie did not skip steps in Cardinal’s Progressive Discipline Policy when he disciplined

     non-disabled employees.

133. Alternatively, Gallaspie did not skip steps in Cardinal’s Progressive Discipline Policy when he

     disciplined employees he did not perceive to be disabled.

134. Gallaspie skipped steps in Cardinal’s Progressive Discipline Policy when he disciplined Starr

     due to his disability.

135. Alternatively, Gallaspie skipped steps in Cardinal’s Progressive Discipline Policy when he

     disciplined Starr due to his perceived disability.

136. On or about September 18, 2020, Cardinal terminated Starr’s employment without just cause.



                                                   .10
        Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 11 of 13. PageID #: 11




137. Cardinal terminated Starr’s employment based his disability.

138. Alternatively, Cardinal terminated Starr’s employment based his perceived disability.

139. Cardinal violated R.C. § 4112.01 et seq. when it discharged Starr based on his disability.

140. Cardinal violated R.C. § 4112.01 et seq. when it discharged Starr based on his perceived

     disability.

141. Cardinal violated R.C. § 4112.01 et seq. by discriminating against Starr based on his disabling

     condition.

142. Cardinal violated R.C. § 4112.01 et seq. by discriminating against Starr based on his perceived

     disabling condition.

143. Starr suffered emotional distress as a result of Cardinal’s conduct, and is entitled emotional

     distress damages pursuant to R.C. § 4112.01 et seq.

144. As a direct and proximate result of Cardinal’s conduct, Starr suffered and will continue to

     suffer damages, including economic and emotional distress damages.

                                        DEMAND FOR RELIEF

     WHEREFORE, Starr demands from Cardinal the following:

 (a) Issue an order requiring Cardinal to restore Starr to one of the positions to which he was entitled

     by virtue of his application and qualifications, and expunge his personnel file of all negative

     documentation;

 (b) An award against Cardinal of compensatory and monetary damages to compensate Starr for

     lost wages, emotional distress, and other consequential damages, in an amount in excess of

     $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against Cardinal in an amount in excess of $25,000;




                                                  .11
       Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 12 of 13. PageID #: 12




(d) An award of reasonable attorneys’ fees and non-taxable costs for Starr claims as allowable

   under law;

(e) An award of the taxable costs of this action; and

(f) An award of such other relief as this Court may deem necessary and proper.

                                                        Respectfully submitted,

                                                        /s/ Daniel S. Dubow
                                                        Brian D. Spitz (0068816)
                                                        Daniel S. Dubow (0095530)
                                                        THE SPITZ LAW FIRM, LLC
                                                        25200 Chagrin Boulevard, Suite 200
                                                        Beachwood, OH 44122
                                                        Phone: (216) 291-4744
                                                        Fax: (216) 291-5744
                                                        Email: brian.spitz@spitzlawfirm.com
                                                                daniel.dubow@spitzlawfirm.com


                                                        Attorneys For Plaintiff




                                                .12
   Case: 5:21-cv-00670-SL Doc #: 1 Filed: 03/25/21 13 of 13. PageID #: 13




                                   JURY DEMAND

Plaintiff Bernard Starr demands a trial by jury by the maximum number of jurors permitted.


                                                /s/ Daniel S. Dubow
                                                Brian D. Spitz (0068816)
                                                Daniel S. Dubow (0095530)
                                                THE SPITZ LAW FIRM, LLC




                                          .13
